The bill of sale has this clause: "which negro I warrant, both as to soundness and right of property, except a small rupture."
We concur with his Honor in the opinion that this warranty included soundness of mind as well as body; and we agree with him as to the degree of mental incapacity which would amount to unsoundness of mind in a slave.
The value of a slave depends as much, if not more, upon his having sense enough to do the work ordinarily done by slaves as upon the soundness of his body; and if there had been simply a warranty of soundness, without question it would have included soundness of mind as well as body. The exception as to the small rupture cannot (144) have the effect of restricting the general term "unsoundness"; it merely qualifies the warranty in regard to the soundness of the body and has no bearing whatever in regard to the soundness of mind.
The second exception is also untenable. It is not necessary to consider how far the fact that a defect is so apparent that it must have presented itself to the notice of the purchaser (as if the slave has but one leg) will justify such a construction of the warranty as to exclude the particular defect from its operation under the idea that the parties could not have intended to include it because there is no evidence to raise the question. It does not appear that the condition of the negro's feet was apparent, or that the plaintiff's attention was called to it. He was prudent enough to require a warranty and has a right to the benefit of it.
PER CURIAM.                                           Affirmed.
Cited: Bell v. Jeffreys, 35 N.C. 357. *Page 105 
(145)